Citation Nr: 0913112	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  00-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied TDIU.  In October 2004 
and January 2006, the Board remanded this case.  

In a May 2007 decision, the Board denied TDIU.  The Veteran 
appealed the Board's May 2007 decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand (JMR), the Court, in a November 2008 
Order, vacated the Board's May 2007 decision and remanded the 
matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the JMR, the Board finds that additional 
development is necessary in this case.  

The Veteran was examined by VA in June 2001.  The examiner 
opined that the Veteran's right knee and low back 
disabilities did not render him unemployable.  However, 
thereafter, service connection was subsequently established 
for arthritis of the left knee secondary to the service-
connected disabilities.

In February 2006, a VA examiner opined that the Veteran's 
service-connected disabilities rendered him unable to perform 
manual labor; however, the examiner did not address the 
Veteran's ability to perform sedentary employment.  

In January 2009, a December 2008 private Individual 
Unemployability Assessment was received.  The examiner opined 
that the Veteran was unable to perform sedentary or manual 
labor due to his service-connected orthopedic disabilities.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2008).  

The Veteran has a combined rating of 40 percent.  Thus, he 
does not meet the schedular criteria as set forth above.  
However, the question remains as to whether his service-
connected disabilities prevent him from securing and 
following substantially gainful employment per 38 C.F.R. § 
4.16(b).  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b) (2008).

The essential issue is whether the Veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The record must reflect that circumstances, 
apart from nonservice-connected conditions, place him in a 
different position than other veterans having the same 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disabilities, was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The Board finds that a VA examination should be conducted.  
The examiner should consider the Veteran's service-connected 
disabilities and whether they preclude both manual labor as 
well as sedentary employment.  

If the new examination does not result in the Veteran meeting 
the schedular criteria per 38 C.F.R. § 4.16(a) (2008), then 
consideration must also be given to an extraschedular rating.  
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disability(ies), but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(b) (2008).  The Court has 
clarified that, where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign 
a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer 
the claim to the Director, Compensation and Pension Service 
for extraschedular consideration.  Bowling v. Principi, 15 
Vet. App. 1 (2001).  Referral is required where there is a 
plausible basis for concluding that the veteran is unable to 
secure and follow a gainful occupation.  Id. at 9.  Based on 
the most recent submission by the Veteran's attorney, that 
threshold has arguably been met here.  However, the Board is 
of the opinion that another examination needs to be 
accomplished prior to further appellate review particularly 
in view of that private report in order to assess the impact 
of the Veteran's low back and bilateral knee disabilities 
(including the use of narcotic medication for the related 
pain) upon his employment/employability.  

Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
letter pertaining to TDIU did not adequately notify him of 38 
C.F.R. § 4.16(b). The Board finds that the Veteran should be 
sent VCAA notification that pertains to 38 C.F.R. § 4.16(b). 

Accordingly, this matter is REMANDED for the following 
actions:

1.  Ensure that all VCAA notice required 
by 38 U.S.C.A. § 5103a, 38 C.F.R. § 
3.159, and all subsequent interpreting 
authority are fully complied with, 
including notifying the Veteran of the 
information or evidence necessary to 
substantiate his claim for a TDIU rating 
pursuant to 38 C.F.R. §§ 3.340, 3.341, 
and 4.16(b).

2.  Schedule the Veteran for a VA 
examination in order to determine the 
current extent of his service-connected 
right knee, left knee, and low back 
disabilities.  The Veteran's claims 
folder must be made available to, and 
reviewed by, the examiner prior to the 
examination.  The examiner should opine 
as to whether the Veteran's service-
connected disabilities alone prevent him 
from engaging in a substantially gainful 
occupation.  The examiner should address 
whether both manual labor and sedentary 
employment are precluded.  Rationale 
should be provided by the examiner.  

3.  Following the above, the RO/AMC should 
review all relevant evidence.  If the 
percentage standards for TDIU set forth at 38 
C.F.R. § 4.16(a) are not met, and regardless 
of whether or not the VA medical opinion 
obtained indicates that the Veteran is 
unemployable by reason of service-connected 
disabilities, the rating board should submit 
the claim to the Director, Compensation and 
Pension Service, for extraschedular 
consideration to include on the basis of the 
December 2008 private Individual 
Unemployability Assessment in accordance with 
38 C.F.R. § 4.16(b).

4.  After Paragraph #2 is completed, or if 
referral to the Director, Compensation and 
Pension Service is not in order, the claim 
should then be readjudicated in light of all 
of the evidence of record.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

